Citation Nr: 0919734	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  92-13 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to additional vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, for the 
pursuit of a Bachelor's degree.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to August 
1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1992 decision by the RO in Baltimore, 
Maryland.  A personal hearing was held before the undersigned 
Acting Veterans Law Judge in March 2009.  At that time, 
additional evidence was received, with a waiver of RO 
consideration.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are acne 
(rated 30 percent disabling), seronegative 
spondyloarthropathy (rated 20 percent disabling), 
hypertension (rated 10 percent disabling), multiple sebaceous 
cysts of the scalp (rated 10 percent disabling), and 
residuals of a laceration of the right forearm (rated 0 
percent disabling).

2.  Through participation in the vocational rehabilitation 
program, the veteran received an Associate's degree in 
Paralegal/Legal Assistant in June 1991.

3.  The veteran overcame an employment handicap and was 
rehabilitated to the point of employability.

4.  The Veteran has not been determined to have a serious 
employment handicap by a counseling psychologist in the 
Vocational Rehabilitation and Employment Division.

5.  The skills which the veteran developed during his 
education are adequate to secure and maintain employment in 
his chosen field.

6.  The veteran's service-connected disabilities have not 
worsened to the point that he is unable to perform the duties 
of the occupation for which he previously was rehabilitated.

7.  The veteran's employment handicap and capabilities do not 
render him unsuitable for employment in the occupational 
objective for which vocational training was provided in the 
past.


CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation services under Chapter 31, Title 38 of the 
United States Code, have not been met.  38 U.S.C.A. §§ 3100, 
3101, 3102 (West 2002); 38 C.F.R. §§ 21.35(e), 21.44(b), 
21.51, 21.78, 21.94, 21.190, 21.283, 21.284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the Veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See generally the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2008).

For reasons set out immediately below, the Board concludes 
that the VCAA is inapplicable in this case.

VA vocational rehabilitation programs have their own 
provisions that address notification and assistance.  Under 
38 C.F.R. § 21.420 (a) "VA will inform a veteran in writing 
of findings affecting receipt of benefits and services under 
Chapter 31."  To that end, the Board recognizes that the RO 
advised the veteran by letter dated in June 1991 that 
informed him as to findings affecting his request for an 
extension of benefits.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notification procedures do not 
apply in cases where the applicable chapter of Title 38, 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) [VCAA notice 
was not required in case involving a waiver request].  
Specific VCAA notice was not required in this case because 
the applicable regulatory notification procedure was 
controlled under 38 C.F.R. § 21.420 for claims under Chapter 
31, not the VCAA.

Relevant Law and Regulations

The purpose of vocational rehabilitation services is to 
enable veterans with service-connected disability to achieve 
maximum independence in daily living and, to the maximum 
extent feasible, to become employable and to obtain and 
maintain suitable employment.  See 38 U.S.C.A. §§ 3100, 3101; 
38 C.F.R. §§ 21.35(b), 21.70, 21.72.

Rehabilitation to the point of employability may include the 
services needed to train the veteran to the level generally 
recognized as necessary for entry into employment in a 
suitable occupational objective.  Where a particular degree, 
diploma, or certificate is generally necessary for entry into 
an occupation, the veteran shall be trained to that level.  
38 C.F.R. § 21.72(a)(2).

The basic period of eligibility for vocational rehabilitation 
benefits is 12 years beginning from the date of the veteran's 
discharge from service.  The 12-year period does not begin to 
run until the veteran establishes a compensable service-
connected disability required for purposes of establishing 
basic entitlement to benefits under 38 C.F.R. § 21.40(a).  
See 38 U.S.C.A. § 3103; 38 C.F.R. §§ 21.41, 21.42(a).

After the expiration of the 12-year period, the law permits a 
veteran to obtain Chapter 31 benefits in certain 
circumstances if the Veteran was previously declared 
rehabilitated to the point of employability, under the VA 
vocational rehabilitation program, but either his service-
connected disability or disabilities have worsened to the 
extent that he is unable to perform the duties of the 
occupation in which he or she is trained, or in a related 
occupation; or the occupation in which the Veteran was 
rehabilitated to the point of employability is not presently 
suitable in view of the Veteran's current employment handicap 
and capabilities; or occupational requirements have changed 
and additional services are needed to help the Veteran 
continue in the occupation in which he or she was trained or 
in a related field.  38 U.S.C.A. § 3103(c); 38 C.F.R. § 
21.44(b).

The basic period of entitlement which may be authorized for a 
program under Chapter 31 alone may not exceed 48 months 
except under these circumstances (as pertinent to this case):  
the Veteran previously completed training for a suitable 
occupation but his service-connected disability has worsened 
to the point that he is unable to perform the duties of the 
occupation for which the training was provided, and a period 
of training in the same or a different field is required; or, 
the occupation in which the Veteran previously completed 
training is found to be unsuitable because of the Veteran's 
abilities and employment handicap; or the assistance to be 
provided in excess of 48 months consists only of a period of 
employment assistance; or, the Veteran has a serious 
employment handicap.  38 C.F.R. § 21.78(a), (b), (c).  All 
extensions of a rehabilitation program beyond 48 months of 
total entitlement requires the approval of the counseling 
psychologist and concurrence of the Vocational Rehabilitation 
and Employment Officer.  38 C.F.R. § 21.78 (d).

The purpose of "rehabilitated" status is to identify those 
cases in which the goals of a rehabilitation program or a 
program of employment services have been substantially 
achieved.  38 C.F.R. § 21.196(a).  A veteran's case shall be 
assigned to "rehabilitated" status from employment services 
status when his case meets the criteria for rehabilitation 
contained in 38 C.F.R. § 21.283.

Analysis

As discussed above, VA vocational rehabilitation is 
ordinarily available to veterans within a twelve year period 
following service, or within twelve years after establishing 
a compensable service-connected disability.  See 38 C.F.R. § 
21.41.  In this case, the Veteran left military service in on 
August 19, 1985, and VA disability benefits were awarded as 
of August 20, 1986.  The RO determined that the Veteran's 
delimiting date for Chapter 31 benefits was January 13, 1999.  
Hence, the 12-year basic period of eligibility for vocational 
rehabilitation benefits has already run.

The Veteran seeks entitlement to additional vocational 
rehabilitation benefits pursuant to Chapter 31.  In this 
appeal, he asserts that he is entitled to an additional 
program of vocational rehabilitation training for his pursuit 
of a Bachelor's degree, notwithstanding his prior receipt of 
Chapter 31 benefits, which enabled him to obtain an Associate 
of Arts degree in a Paralegal/Legal Assistant Program in 
1991.  

In July 1987, the Veteran was determined to have met the 
qualifications for basic entitlement to Chapter 31 benefits.  
See 38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  At that time, 
service connection was in effect for seronegative 
spondyloarthropathy (rated 20 percent disabling) and 
hypertension (rated 10 percent disabling).   An RO counseling 
psychologist determined that the Veteran did have an 
employment handicap, but that he did not have a serious 
employment handicap.  It was noted that the Veteran had 
difficulty standing and walking for long periods of time, and 
had limited ability to lift heavy objects.  

In July 1987, the Veteran expressed an interest in obtaining 
a Bachelor's degree in either aerospace or mechanical 
engineering.  Records on file showed that he had previously 
received 20 credits from the Community College of Baltimore 
(CCB) where he majored in political science.  Aptitude 
testing was conducted, and revealed poor performance overall.  
After counseling, the Veteran decided that he would like to 
pursue political science, which was his area of interest 
during enrollment at CCB.  An individualized written 
rehabilitation plan (IWRP) was developed and signed in August 
1987 relative to completion of a B.S. degree in political 
science at Towson State University.  The anticipated 
completion date was May 1991.  The program goal was listed as 
entry-level employment as a legal assistant.  The Veteran 
attended Towson State University from the fall of 1987 until 
spring of 1989.  

In a March 1988 rating decision, the RO established service 
connection for  multiple sebaceous cysts of the scalp (rated 
10 percent disabling).  

A December 1988 amendment to the Veteran's IWRP reflects that 
his program goal was legal assistant, and the first objective 
was political science courses.  Enrollment for summer 1989 
was made contingent upon satisfactory progress.  The second 
objective was a reevaluation to determine continuation of 
college coursework.

A counseling record, apparently completed in June 1989, 
reflects that the Veteran returned to counseling as per his 
request to consider a different vocational objective. His 
studies at Towson had been halted in the spring of 1989 due 
to poor grades.  The counseling psychologist recommended an 
unpaid work experience which would hopefully lead to paid 
employment.  

In July 1989, the Veteran began a program of unpaid 
internship at the Equal Employment Opportunity Commission 
(EEOC) as a legal clerk.  A November 1989 counseling record 
shows that the Veteran wanted to pursue academic coursework 
at CCB in the area of paralegal.  It was noted that the 
Veteran had an eligibility termination date of 1999 and had 
used 24.25 months of entitlement, and that he could probably 
complete an AA degree in his remaining time.  The Veteran 
inquired about the possibility of obtaining a Bachelor's 
degree.  The psychologist said this matter would be reviewed 
if the Veteran maintained satisfactory progress.  

In December 1989, the Veteran was authorized to attend CCB 
with a rehabilitation goal of paralegal, and a program 
objective in IWRP of an AA degree.  He attended CCB until the 
spring of 1991.

An August 1990 counseling record shows that the Veteran was 
not hired by the EEOC because he did not have at least an 
Associate's degree in the paralegal area.  A new IWRP was 
signed, for the objective of paralegal or legal assistance; 
the Veteran said he would be able to complete his academic 
coursework at CCB by June 1991.  It was agreed that the 
Veteran would begin job placement assistance as soon as he 
graduated from CCB.

In January 1991, the Veteran was authorized to attend one 
class at Coppin State College with a rehabilitation goal of 
paralegal, and a program objective in IWRP of an AA degree.  
Records show that he took only one class there, during the 
spring of 1991.

A February 1991 counseling record reflects that the Veteran 
wanted to pursue a Bachelor's degree in paralegal studies, 
and requested an extension of his benefits.  It was noted 
that he was scheduled to graduate from CCB at the end of 
spring 1991, and that he had 5 months and 17 days of 
remaining entitlement to Chapter 31 benefits.  The Veteran 
contended that employers would insist that he obtain a 
Bachelor's degree.  The counseling psychologist determined 
that the Veteran did not have a serious employment handicap 
and thus an extension of his Chapter 31 benefits was not 
authorized.  

A form entitled "Notes from counseling and next steps" 
reflects that the Veteran had a vocational objective of 
paralegal and a tentative program to advance to a Bachelor's 
degree; the estimated length of the program was 18 months, 
which would require a 13 month extension.  In the section 
entitled "Things to do next," it was noted that a tentative 
degree plan was needed.

An April 11, 1991, counseling record shows that the Veteran 
asked to pursue a Bachelor's degree at the University of 
Baltimore.  The counseling psychologist determined that the 
Veteran did not have sufficient remaining Chapter 31 
entitlement to complete such a program, did not meet the 
requirements of 38 C.F.R. § 21.78 (pertaining to extension of 
the 48 month period of entitlement to Chapter 31 benefits), 
and that the Veteran did not have a serious employment 
handicap.  He reviewed 38 C.F.R. § 21.82(b) with the Veteran 
and informed him that if he could provide documentation of 
grants, fellowships or funding available to him from other 
sources, he would prepare an IWRP for his enrollment at the 
University of Baltimore for paralegal studies, in order to 
utilize his remaining few months of Chapter 31 benefits.

A May 1991 memorandum from a Vocational Rehabilitation 
Specialist (VRS) reflects that the Veteran had an initial 
interview for employment assistance after obtaining an 
Associate Arts degree.  His career objective was listed as 
obtaining a position as a paralegal technician or legal 
assistant.

Records on file reflect that the Veteran received an 
Associate's degree from the New College of Baltimore (CCB) in 
June 1991.

A June 1991 report of contact reflects that the Veteran 
believed the counseling psychologist had approved an 
extension of benefits to obtain a BA degree.  The April 1991 
counseling record was then discussed with him and with the 
counseling psychologist.  The Veteran was advised that other 
departments within the RO wanted to hire him in the past.  
The Veteran refused to apply for other grants to comply with 
38 C.F.R. § 21.82(b) and utilize his remaining few months of 
Chapter 31 benefits.

By a letter to the Veteran dated in June 1991, a vocational 
rehabilitation and counseling officer advised him that his 
request for an extension of Chapter 31 benefits beyond 48 
months had been denied, as he did not meet the criteria for 
an extension under 38 C.F.R. § 21.78.  A rehabilitation plan 
was provided, which listed a goal of employment as a 
paralegal, and an objective of employment assistance.

An August 1991 letter from a VRS reflects that the Veteran 
completed the Vocational Rehabilitation and Counseling 
Program on May 21, 1991, and was currently in Employment 
Services status.  It was noted that his college degree was 
obtained in June 1991.

A December 1991 memorandum from the Veteran's vocational 
rehabilitation case manager reflects that the Veteran wanted 
to continue with his initial plan for a Bachelor's degree to 
become a paralegal.  The rehabilitation program goal was 
listed as paralegal.  It was noted that the Veteran's 
eligibility termination date was January 13, 1999, that he 
had used 38.23 months of entitlement, and that he needed 24 
more months to obtain a Bachelor's degree.

In May 1992, the Veteran applied for vocational 
rehabilitation benefits, and stated that he needed help in 
getting a job.  By a letter dated in June 1992, the RO 
informed him that he was found rehabilitated on July 21, 
1991.  The instant appeal ensued.

In a January 1994 rating decision, the RO established service 
connection for acne (rated 30 percent disabling) and 
residuals of a laceration of the right forearm (rated 0 
percent disabling).

A July 2008 computer printout by the RO reflects that the 
Veteran was rehabilitated to employability on May 21, 1991, 
received employment services until July 21, 1991, and was 
considered to be rehabilitated on July 21, 1991.

The Veteran now contends that he received improper advice 
from the vocational rehabilitation counselors when he began 
studying at Towson State University, and that his time there 
wasted some of his Chapter 31 benefits.  He requests that 
that time be given back, or his Chapter 31 benefits extended.  
He appears to be contending that he has a "serious 
employment handicap" under 38 C.F.R. § 21.52.  
Alternatively, he contends that his Chapter 31 benefits were 
already extended by means of an April 9, 1991, VA form.  In 
this regard, the Board finds that the form in question does 
not approve an extension of Chapter 31 benefits.  

The Veteran has not explained how he has a "serious 
employment handicap".  In any event, a determination of 
employment handicap or serious employment handicap must be 
made by a counseling psychologist in the Vocational 
Rehabilitation and Employment Division.  See 38 C.F.R. §§ 
21.51, 21.52(a).  No such determination has been made with 
respect to the Veteran.  In fact, his counseling psychologist 
has repeatedly determined that he does not have a serious 
employment handicap.  Therefore, his Chapter 31 benefits may 
not be extended on this basis.  Id.; 38 C.F.R. § 21.78 (c).

Moreover, the evidence does not show that his service-
connected disabilities have worsened to the extent that he is 
unable to perform the duties of the occupation in which he or 
she is trained, or in a related occupation; or the occupation 
in which the Veteran was rehabilitated to the point of 
employability is not presently suitable in view of the 
Veteran's current employment handicap and capabilities; or 
occupational requirements have changed and additional 
services are needed to help the Veteran continue in the 
occupation in which he or she was trained or in a related 
field.  The Veteran's goal of working as a paralegal has 
remained the same since vocational rehabilitation was begun.  
Additionally, he has not shown that occupational requirements 
to become a paralegal have changed.  Hence, the basic 12-year 
period may not be extended.  38 U.S.C.A. § 3103(c); 38 C.F.R. 
§ 21.44(b).

His basic period of entitlement may not be extended beyond 48 
months, as the evidence does not show that he meets the 
criteria for such an extension under 38 C.F.R. § 21.78.  In 
this regard, the Board notes that his service-connected 
disabilities have not worsened to the point that he is unable 
to perform the duties of the occupation for which the 
training was provided or that the occupation in which the 
Veteran previously completed training is found to be 
unsuitable.  38 C.F.R. § 21.78.

In this case, the claims file contains a notation from a 
vocational rehabilitation counselor specifically stating that 
the Veteran has been rehabilitated after his receipt of an 
Associate's degree in a Paralegal/Legal Assistant Program in 
1991.  The evidence shows that the veteran overcame his 
employment handicap to the maximum extent feasible, as the 
goal of his rehabilitation program was substantially 
achieved.  38 C.F.R. §§ 21.196, 21.283.  Thus, he was 
rehabilitated in compliance with 38 C.F.R. § 21.283.

Given the foregoing, that the Veteran was rehabilitated, in 
order to obtain reentrance into rehabilitation to the point 
of employability, i.e., receive an additional period of 
training or services, the evidence must show the following:  
(1) the veteran has a compensable service-connected 
disability; and either (2) current facts, including any 
relevant medical findings, establish that his service-
connected disability has worsened to the extent that the 
effects of the service-connected disability considered in 
relation to other facts preclude him from performing the 
duties of the occupation for which he previously was found 
rehabilitated; or (3) the occupation for which he previously 
was found rehabilitated under Chapter 31 is found to be 
unsuitable on the basis of his specific employment handicap 
and capabilities.  38 C.F.R. § 21.284.

As noted above, the Veteran has compensable service-connected 
disabilities, but the other criteria of 38 C.F.R. § 21.284 
are not met, particularly in light of the fact that his goal 
of becoming a paralegal remains the same.

The Board notes that the Veteran's underlying reasoning for 
his claim is that, despite his good-faith efforts to obtain 
suitable employment in his chosen field, he has been unable 
to do so.  He feels that his problem in finding employment is 
because he does not have a Bachelor's degree, and that the 
area in which he wishes to work is a very competitive job 
market.  

In light of the foregoing evidence, the Board finds that the 
type of occupation for which the Veteran previously was 
rehabilitated under Chapter 31 is suitable on the basis of 
his specific employment handicap and capabilities.  38 C.F.R. 
§ 21.284(a) (2), (3).  The Board further finds that the 
skills which the Veteran developed during his education are 
adequate to secure and maintain employment in his chosen 
field.  While additional college education may be desirable, 
there is no statutory basis mandating that VA pay for such 
training.  While the Board sympathizes with the Veteran in 
his inability to obtain comparable employment in a 
competitive job market, the Board points out that the purpose 
of the Chapter 31 vocational rehabilitation program is to 
provide the assistance necessary to enable veterans to obtain 
and maintain suitable employment, and that this goal was met 
in this case.  

Based on the foregoing, the Board finds that the evidence is 
against the Veteran's claim of entitlement to additional 
vocational rehabilitation benefits and that the requisite 
provisions of 38 C.F.R. § 21.284 have not been met.

Finally, the Board notes that while some of the governing 
statutes and regulations have been revised during the 
pendency of this appeal, the relevant time periods for 
Chapter 31 entitlement have not been changed, and an 
extension of such benefits may not be granted under either 
the new or old statutes and regulations.  See VAOGCPREC 7-
2003; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).

To some extent, the Veteran appears to be raising an argument 
couched in equity, in asserting that it is unfair to deny his 
entitlement to additional vocational rehabilitation benefits.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  The Board has decided this case 
based on its application of this law to the pertinent facts.


ORDER

Entitlement to additional vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, for the 
pursuit of a Bachelor's degree, is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


